Appeal Dismissed and Memorandum Opinion filed April 26, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00136-CV

                     CHARMIAN I. STRIFERT, Appellant

                                        V.
  FORT BEND ISD, FT BEND COUNTY DRAINAGE DISTRICT, FORT
 BEND COUNTY FRESH WATER SUPPLY DISTRICT #01, FORT BEND
    COUNTY GENERAL FUND, FORT BEND COUNTY, Appellees

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-258412

                         MEMORANDUM OPINION

      This is an appeal from an order signed November 9, 2022. The notice of
appeal was filed March 1, 2022. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code § 51.207 (appellate fees and costs).
      On April 5, 2022, this court ordered appellant to pay the appellate filing fee
on or before April 15, 2022, or the appeal would be dismissed. Our order, sent to
the address provided by appellant, was returned. Appellant has not paid the
appellate filing fee or otherwise responded. Accordingly, we dismiss the appeal.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                      PER CURIAM

Panel consists of Justices Wise, Poissant and Wilson.




                                         2